DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 16-30 are pending wherein claims 16-29 are currently under examination, claims 1-15 have been preliminarily canceled and claim 30 is withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected method for heat treating a metal component by a continuous furnace system. Applicant’s election of claims 16-29 was made without traverse in the Response filed on September 1, 2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitations “40 m to 120 m” and “20 m to 90 m”, and the claim also recites “40 m to 75 m” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitations “5 m to 35 m” and “1 m to 35 m”, and the claim also recites “5 m to 50 m” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitations “5 m to 50 m” and “1 m to 25 m”, and the claim also recites “5 m to 25 m” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hornus (US 3,135,633). 
In regard to claims 16 and 22-23, Hornus (‘633) discloses a pre-aging or “stabilization” heat treatment for improving the mechanical properties of aluminum-magnesium-silicon alloys wherein the alloy forged products are moved continuously through a first furnace in order to guide the relevant alloy elements into a fixed solution, then through a quenching chamber into a second furnace in order to subject it to a stabilizing pre-aging treatment. It is stated that the time interval between pre-aging and quenching should be less than 10 minutes. In order to enable quick heating of the alloy, several minutes after quenching, the second furnace is heated by recirculating hot air (column 2, lines 9-67 and claims 1-10). The furnace system of Hornus (‘633) comprises a first furnace for annealing at 450 to 600⁰C, a quenching chamber for quenching at 20⁰C or room temperature (coolable to 70 to 250⁰C), and a second furnace for reheating to 100 to 250⁰C. The two furnaces in Hornus (‘633) are heated by convection (hot air) and quenching is carried out with water or air. The conveyor system of Hornus (‘633) extends through the first furnace, the quenching chamber and the second furnace in order to convey the aluminum components sequentially. While the cooling unit in Hornus (‘633) would be capable of quenching to 20⁰C, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to remove the alloy from the quenching chamber earlier in order to obtain the alloy at a higher temperature such as between 70 and 250⁰C. 
With respect to the recitation “wherein the first heating unit, the cooling unit, and the second heating unit have a common support structure to which the first heating unit, the cooling unit and the second heating unit are fixed together” in claim 16, Hornus (‘633) discloses a platform that has an entry and portion and a leaving portion, which would provide a common support structure that the furnaces would have to be fixed to (column 4). Alternatively, making the furnaces and cooling integral into a single unit would not patently distinguish from the prior art design. MPEP 2144.04(V)(B). 
	In regard to claim 17, Hornus (‘633) discloses conveyor rollers wherein the workpiece would be movable in the conveying direction (Figure 5). 
	In regard to claim 19, while Hornus (‘633) does not specify the length of the first heating unit, merely changing the length of a heating unit of a prior art apparatus would not patently distinguish from that prior art apparatus. MPEP 2144.04(IV)(A). 
	In regard to claim 20, while Hornus (‘633) does not specify the length of the cooling unit, merely changing the length of a cooling unit of a prior art apparatus would not patently distinguish from that prior art apparatus. MPEP 2144.04(IV)(A). 
In regard to claim 21, while Hornus (‘633) does not specify the length of the second heating unit, merely changing the length of a heating unit of a prior art apparatus would not patently distinguish from that prior art apparatus. MPEP 2144.04(IV)(A). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hornus (US 3,135,633)  as applied to claim 16, and further in view of Kobayashi et al. (US 2012/0205842). 
In regard to claim 24, Hornus (’633) discloses a heat treatment/furnace system as set forth above, but Hornus (‘633) does not specify wherein the cooling unit would have nozzles for a cooling medium for cooling the metal component.
Kobayashi et al. (‘842) teaches that using nozzles in the cooling portion of a continuous furnace would prevent retention of gas and circulation is promoted as well as prevention of fluttering and non-uniformity [0017-0018]. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the cooling unit, as disclosed by Hornus (‘633), by installing nozzles, as disclosed by Kobayashi et al. (‘842), in order to prevent retention of gas and promote circulation as well as prevent fluttering and non-uniformity, as disclosed by Kobayashi et al. (‘842) [0017-0018]. 

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 18, the prior art to Hornus (‘633) and the rest of the prior art fail to disclose or adequately suggest wherein the conveyor track has floating nozzles at least in one section, and wherein the floatation nozzles are arranged to flow a fluid or air against an underside of the metal component so that the metal component is conveyable through the section in a floating manner in the conveying direction in a continuous furnace system with a first heating unit, a cooling unit, and a second heating unit with a conveyor track configured to convey metal components through the first heating unit, cooling unit and second heating unit. 
Claims 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regard to claim 25, neither Hornus (‘633), Kobayashi et al. (‘842) nor the remainder of the prior art specify wherein the furnace system would have a holding unit for maintaining a temperature from 70 to 250⁰C of the metal component, wherein the holding unit is arranged between the cooling unit and the second heating unit, wherein the holding unit is coupled to the support structure and the conveyor track extends through the holding unit in combination with a continuous furnace system  with a first heating unit, a cooling unit, and a second heating unit with a conveyor track configured to convey metal components through the first heating unit, cooling unit and second heating unit.

Claims 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 27, neither Hornus (‘633), Kobayashi et al. (‘842) nor the remainder of the prior art specify wherein the continuous furnace system having a first heating unit, a cooling unit, and a second heating unit with a conveyor track configured to convey metal components through the first heating unit, cooling unit and second heating unit would have a further cooling unit, in which the metal component is coolable from 150⁰C to 270⁰C down to 70⁰C to 150⁰C, wherein the further cooling unit is arranged after the second heating unit, wherein the further cooling unit is coupled to the support structure and wherein the conveyor track extends through the further cooling unit. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/               Primary Examiner, Art Unit 1759